Order entered November 17, 2014




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-13-01665-CR
                                      No. 05-13-01666-CR

                                EDUARDO SALINAS, Appellant

                                                V.

                                THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 4
                                     Dallas County, Texas
                       Trial Court Cause Nos. F12-63779-K, F12-63780-K

                                            ORDER
        The Court REINSTATES the appeals.

        On October 21, 2014, we ordered the trial court to make findings regarding why

appellant’s brief had not been filed. On November 14, 2014, we received appellant’s brief,

together with an extension motion. Therefore, in the interest of expediting the appeals, we

VACATE the October 21, 2014 order requiring findings.

        We GRANT the February 14, 2014 extension motion and ORDER appellant’s brief filed

as of the date of this order.

        In his third and fourth issues, appellant contends the trial court did not orally pronounce

sentence in appellant’s presence. Rather, all the trial court did was read the jury’s verdict as to
punishment. Article 42.03, section 1(a) requires the trial court to orally pronounce sentence in

the defendant’s presence. See TEX. CODE. CRIM. P. ANN. art. 42.03, § 1(a); Taylor v. State, 131
S.W.3d 497, 500 (Tex. Crim. App. 2004).

        Accordingly, we ORDER the trial court to orally pronounce in appellant’s presence the

sentences in these cases and to prepare judgments that correctly reflect the date the sentences

were orally pronounced.

        We further ORDER the trial court to file, within THIRTY DAYS of the date of this

order, the reporter’s record and supplemental clerk’s records containing the sentencing

proceeding and judgments.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Dominique Collins, Presiding Judge, Criminal District Court No. 4; Charon Evans,

Official Court Reporter, Criminal District Court No. 4; Gary Fitzsimmons, Dallas County

District Clerk; and to counsel for all parties.

        The appeals are ABATED to allow the trial court to comply with the above order. The

appeals shall be reinstated thirty days from the date of this order or when the record of the

sentencing proceedings is received, whichever is earlier.


                                                     /s/    LANA MYERS
                                                            JUSTICE